Case 9:20-cv-81129-DMM Document 14 Entered on FLSD Docket 01/22/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                       CASE NO.: 20-81129-CIV-MIDDLEBROOKS/Snow
                             (05-CR-80063-MIDDLEBROOKS)

  QUINTON BANNISTER,
         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Lurana S. Snow’s Report and

  Recommendation (“Report”), issued December 29, 2020. (DE 13). After obtaining leave from the

  Eleventh Circuit Court of Appeals to file a successive habeas motion, Quinton Bannister filed this

  Motion to Vacate pursuant to 28 U.S.C. §2255. (DE 6). The Report recommends granting the

  motion in part and reserving ruling on the motion in part. (DE 13). No party has objected to the

  Report, and the time within which to do so has expired.

         I have reviewed Judge Snow’s Report and the record in this case. The Report is thorough

  and accurate and I agree with its recommendations. Accordingly, it is ORDERED AND

  ADJUDGED that:

         (1) The Magistrate Judge’s Report and Recommendation (DE 13) is ADOPTED.

         (2) Movant Quinton Bannister’s Motion to Vacate pursuant to 28 U.S.C. § 2255 (DE 6) is

             GRANTED IN PART and Movant’s conviction and sentence as to Counts 7 and 10

             in the underlying criminal case (Case No. 05-CR-80063-MIDDLEBROOKS) SHALL

             BE VACATED by separate Order.
Case 9:20-cv-81129-DMM Document 14 Entered on FLSD Docket 01/22/2021 Page 2 of 2




         (3) As it relates to Count 4, I will RESERVE RULING on the Motion to Vacate until

            such time as the Eleventh Circuit Court of Appeals resolves the following pending

            cases: Cannon v. United States, 11th Cir Case No. 16-16194, Carlos Granada v. United

            States, 11th Cir. Case No. 19-14771, and Foster v. United States, 11th Cir. Case No. 19-

            14771 (collectively, “the Pending Appeals”).

         (4) Until the Eleventh Circuit’s mandates issue in the Pending Appeals, this case shall be

            STAYED. The Parties are directed to immediately advise this Court when all of the

            aforementioned Pending Appeals are resolved.

         (5) The Clerk of Court is directed to ADMINISTRATIVELY CLOSE THIS CASE. This

            court shall retain jurisdiction and the case shall be restored to the active docket upon

            motion of either party once the Eleventh Circuit renders opinions in the Pending

            Appeals.

         (6) Certificate of Appealability: Because I am granting Movant’s requested habeas relief

            in part (by agreement of the Parties), and I am reserving ruling in part, it does not appear

            necessary to make any determination about whether to issue a certificate of

            appealability at this time.

         SIGNED in Chambers at West Palm Beach, Florida, this 22nd day of January, 2021.




                                                               Donald M. Middlebrooks
                                                               United States District Judge

  cc:   Magistrate Judge Lurana S. Snow
        Counsel of Record




                                                   2
